Citation Nr: 1139071	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2007 VA Form 9, the appellant requested a Travel Board hearing; the requested hearing was scheduled for July 2008.  Prior to that hearing date, VA received notification from the Veteran's accredited representative requesting that the hearing be cancelled due to the Veteran's poor health and that his claims file be forwarded to the Board for a decision based on the evidence of record.  Accordingly, his hearing request was effectively withdrawn.  38 C.F.R. § 20.704(e).

In June 2009, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2010 Order, granted the parties' Joint Motion, vacating the Board's June 2009 decision and remanding the claim for compliance with the terms of the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2010 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's claim should be remanded.

Specifically, the parties to the Joint Motion agreed that VA did not provide the Veteran with an adequate medical examination to assess whether the Veteran's hearing loss is related to his service as a fighter pilot during World War II.  The parties to the Joint Motion found that the December 2006 VA examiner provided very little rationale for his opinion that he could not provide a nexus opinion without resorting to mere speculation.  The parties to the Joint Motion found that this deficiency did not comport with the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  Because an adequate medical opinion was missing, the parties to the Joint Motion found that the record was still devoid of a medical opinion adequate for rating purposes, and that this matter must be remanded to obtain an additional medical examination or clarifying opinion addressing this issue.  The parties to the Joint Motion found that a prospective medical opinion should provide reasoning for any and all medical findings, including the need to speculate.  Finally, the parties to the Joint Motion found that the Veteran's lay evidence could in certain circumstance provide evidence of a nexus between the Veteran's hearing loss and his in-service noise exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The parties found that this lay evidence should therefore be considered and not summarily dismissed.

Based on the foregoing, and consistent with the Court's July 2010 Order, the Board finds that this matter should be remanded, and that upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Specifically with respect to hearing loss, it is noted that certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

In this case, with respect to the factual component of whether acoustic trauma was sustained in service, it is noted that, in the case of any Veteran who engaged in combat with the enemy in service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Although the Veteran's service medical records are negative for complaints or findings of hearing loss, the Board notes that he is a combat Veteran who has reported experiencing acoustic trauma during service.  Combat service was conceded by VA in connection with the Veteran's claim for service connection for PTSD.  Specifically, in the December 2006 rating decision, it is noted that the Veteran received the Distinguished Flying Cross medal which is acceptable evidence to concede a combat related stressor.  It is also noted that his service records indicate that the Veteran served as a Fighter Pilot.  Thus, given his service history and consideration of the provisions of 38 U.S.C.A. § 1154(b), the Board find the Veteran's assertions of in-service acoustic trauma to be credible and concedes that he was likely exposed to loud noises during his military service.

Finally, while on remand, all outstanding treatment records from the Gainesville VA Medical Center dated from December 2006 to the present should be obtained for consideration in the Veteran's appeal.  The AOJ should also take into consideration all the evidence of record dated since the most recent supplemental statement of the case or statement of the case in readjudicating the claim.  And the Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him since service for hearing loss, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

Obtain all outstanding treatment records from the Gainesville VA Medical Center dated from December 2006 to the present.  

2.  Arrange for the Veteran to undergo a new VA audiometric examination, by an appropriate specialist who has not previously examined him, to determine the nature and etiology of his current bilateral hearing loss.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

	Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's bilateral hearing loss.  This history should include a review the Veteran's medical records and his own statements regarding his history of symptomatology of hearing loss.  The examiner should concede in-service noise exposure.

	After providing a complete case history, the examiner should answer the following questions:

B)	After conceding in-service noise exposure, is it at least as likely as not that any currently diagnosed bilateral hearing loss was caused by acoustic trauma experienced during service? 

C)	The examiner should comment on the likelihood that any of the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, recreational activities such as hunting, or age-related issues.

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

3.  Readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).



